                  Case 1:20-cv-01146-SAB Document 3 Filed 08/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE MORALES GONZALEZ,                              Case No. 1:20-cv-01146-SAB

12                    Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                         LONG FORM APPLICATION TO
13           v.                                          PROCEED WITHOUT PREPAYMENT OF
                                                         FEES
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (ECF No. 2)
15                    Defendant.

16

17          On August 17, 2020, Plaintiff Jose Morales Gonzalez (“Plaintiff”) filed an application to

18 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Upon review of the

19 application, while Plaintiff indicates he receives $13.00 per hour, he doesn’t state the amount of
20 his take-home salary for a pay period. (Id. at 1.) Further, Plaintiff indicates that his spouse’s

21 income is “[r]oughly 2k . . . varies hours worked seasonal job 1-3 months.” (Id. at 2.) Based on

22 this incomplete information, the Court is unable to determine if Plaintiff is entitled to proceed

23 without prepayment of fees in this action without additional information concerning all sources

24 of income and expenses/financial obligations.

25          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

26 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239, and provide
27 information concerning his and his spouse’s income and expenses. If Plaintiff is unwilling to

28 complete and submit the long form application, Plaintiff must pay the filing fee in full.


                                                     1
                 Case 1:20-cv-01146-SAB Document 3 Filed 08/18/20 Page 2 of 2


 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s Application to Proceed Without Prepayment of Fees is DENIED

 3                  without prejudice;

 4          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 5                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 6          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 7                  $400.00 filing fee for this action, or (2) complete and file the Application to

 8                  Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

 9                  239; and

10          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

11
     IT IS SO ORDERED.
12

13 Dated:        August 18, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
